Order entered April 14, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00932-CR

                 NATHAN HAYWOOD STRONG, Appellant

                                         V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
                    Trial Court Cause No. F17-55421-I

                                    ORDER

      Before the Court is appellant’s April 12, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by May 14, 2021.


                                              /s/   DENNISE GARCIA
                                                    JUSTICE